 In the Matter of BURLINGTON MILLS HOSIERY COMPANY AND TOWNHOUSE HOSIERY MILLS, INC.andAMERICAN FEDERATION OF HOSIERYWORKERSCase No. C-2095.-Decided February 24,'1942Jurisdiction:hosiery manufacturing industry.Settlement:stipulation providing for compliance with the ActRemedial Orders:entered on stipulation.Mr. William M. AicherandMr. Earle K. Sliawe,for the Board.Mr. D4 E. Hudgins,ofGreensboro,North Carolina, for therespondents.Mr. John W. Seltzer,of Philadelphia, Pa., for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by the American Federation of HosieryWorkers, herein called the Union, the National LaborRelationsBoard, herein called the Board, by the Regional Director for theFifth Region (Baltimore, Maryland), issued its complaint datedJanuary 8, 1942, against Burlington Mills Hosiery Company, Greens-boro, North Carolina, and TownHouseHosiery Mills, Inc., Chil-howie, Virginia, herein called the respondents, alleging that therespondents had engaged in and were engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint,accom-panied by notice of hearing, were duly served upon respondents andthe Union.Concerning the unfair labor practices, the complaint alleged- insubstance (1) that the respondents on about May 6, 1941 did dis-charge and thereafter refused to reinstate Hattie Daniels; (2) inAugust 1940 transferred Murphy White from his job toa less de-39 N. L.R. B., No. 24.132 BURLINGTON MILLS HOSIERY COMPANY133sirable and less remunerative job at another place, and from January1, 1941 to date of the complaint, discriminated against him in theassignment of work, for the reason that each of these employeesassisted the Union and engaged in concerted activities with otheremployees of the respondents for the purposes of collective bargain-ing and other mutual aid and protection; and (3) by the foregoingacts and by threatening employees with transfer, lay-off, discharge,and other reprisals if they became or remained members of the Union,the respondent interfered with, restrained, and coerced their em-ployees in the exercise of their rights guaranteed in Section 7 of theAct.On January 16, 1942, the respondents filed their answers to the com-plaint which denied that the respondents had engaged in the allegedunfair labor practices and set forth certain affirmative defenses.Prior to a hearing,' the respondents, the Union, and the Boardentered into a stipulation dated February 2, 1942, subject to the ap-proval of the Board, in settlement of the case.This stipulation pro-vides as follows :STIPULATIONA second amended charge having been filed by American Fed-eration of Hosiery Workers, affiliated with the Congress of In-dustrial Organizations, with the Regional Director of the Na-tional Labor Relations Board (hereinafter called the Board) forthe Fifth Region at Baltimore, Maryland, on January 8, 1942,alleging that the Burlington Mills Hosiery Company and TownHouse Hosiery Mills, Inc. has engaged in unfair labor prac-ticesof the National Labor Relations Act; the Board through itsRegional Director having issued and served a complaint 'stat-ing the charges, service of which is hereby acknowledged by theparties; the Respondents having filed their answers; and it be-ing the desire of the parties to conclude all proceedings beforethe Board in this case,It is hereby stipulated and agreed by and between BurlingtonMillsHosiery Company and Town House Hosiery Mills, Inc.(hereinafter called the Respondents), the American Federationof Hosiery Workers (hereinafter called the Union), and WilliamM. Aicher, Regional Director, and Earle K. Shawe, Attorney,National Labor Relations Board, as follows :The hearing had originally been scheduled for January,26, 1942.On January 26,1942, the Regional Director postponed the hearing indefinitely. 134DECISIONSOF NATIONAL LABOR RELATIONS BOARDIThe Respondent Burlington Mills Hosiery Company is a part-nership composed of the following companies :Royal Oak Hosiery Mills, Inc., Marion, Virginia;Town House Hosiery Mills, Inc.,, Chilhowie, Virginia;Salem Full Fashioned Hosiery Mills, Inc., Salem, Virginia;Grayson Full Fashioned Hosiery Mills, Inc., Independence,Virginia;NRandleman Full Fashioned Hosiery Mills, Inc., Randleman,N. C.Wadesboro Full Fashioned Hosiery Mills, Inc., Wadesboro,N. C.and said partnership has its principal place of business inGreensboro, North Carolina, and is engaged in the manufac-ture, sale, and distribution of full fashioned hosiery.IIRespondent BurlingtonMillsHosiery Company assists informulating, directing, and participates in, the labor relationspolicy of the Town House Mill of the Respondent Town HouseHosiery Mills, Inc.IIIRespondent Town House Hosiery Mills, Inc., is and has beenfor some time a corporation duly organized and existing by vir-tue of the laws of the State of Virginia, having its principaloffice and place of business in the town of Chilhowie, State ofVirginia.IVRespondents Burlington Mills Hosiery Company and TownHouse Hosiery Mills, Inc., are now and have been continuouslyengaged at a place of business in the town of Chilhowie, state ofVirginia, hereinafter called the Town House Mills, in the manu-facture of ladies' full fashioned hosiery.In the course and con-duct of their, business the Respondents use more than onehundred thousand ($100,000) dollars' worth of raw materialsannually at their Town House Mills, most or all of which isshipped to the Town House Mills from states other than thestate of Virginia.In the course and conduct of their businessat the Town House Mills said Respondents 'manufacture fullfashioned hosiery amounting in value in excess of two hundredthousand ($200,000) dollars annually, of which more than fifty(50) per cent is shipped from the Town House Mills to points BURLINGTON MILLS HOSIERY COMPANY135and places located in states other than the State of Virginia.Said respondents normally employ approximately one hundredand seventy-five (175)employees at the Town House Mills.For the purposes of this proceeding said Respondents stipu-late that they are engaged in interstate commerce within themeaning of the National Labor Relations Act.VAmerican Federation of Hosiery Workers, affiliated with theCongress of Industrial Organizations,is a labor organizationwithin the meaning of Section 2(5)of the National LaborRelations Act.VIAll parties hereto agree that the second amended charge, com-plaint and notice of hearing, copy of the Board's Rules andRegulations,Series 2, as amended; and the answer of the Re-spondents,and this Stipulation,shall constitute the entire recordin this case,alid that said documents shall become the recordherein by filing with the Chief Trial Examiner of the NationalLabor Relations Board at Washington, D. C.VIIAll parties hereto waive all further or other procedure pro-vided by the National Labor Relations Act or the Rules andRegulations of the National Labor Relations Board, includingthe making of findings of fact and conclusions of law.VIIIOn the basis of the facts stipulated to herein,the pleadingsheretofore filed, this Stipulation,and by agreement of the partieshereto, the National Labor Relations Board may enter its Order-in the following'form in the above-entitled case:ORDERThe National Labor Relations,Board hereby orders thatBurlington Mills HosieryCompany and TownHouse HosieryMills,Inc., theirrespective officers, agents,successors and assigns :1.Shall not :(a) In any manner interferewith,restrain or coerce its em-ployees in the exerciseof the rightto self-organization,to form,join, or assist labor organizations,to bargaincollectively through 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentatives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.(b)Urge, persuade or warn its employees, or any of them,at the Town House Mills, to refrain from becoming or remainingmembers of the American Federation of Hosiery Workers,C. I. 0., or any other labor organizations of its employees.(c)Discourage membership in the American Federation ofHosieryWorkers, or any other labor organizations of its' em-ployees, by discharging or refusing to reinstate any of its em-ployees, or ' in any other manner discriminating in-regard totheir hire or tenure of employment or terms or conditions oftheir employment.2.Shall take the following affirmative action to effectuate thepolicies of the National Labor Relations Act:(a)Offer to Hattie Daniels immediate and full reinstatementto the same position which she held immediately prior to May5, 1941, without prejudice ' to her seniority or other rights andprivileges.(b)Post immediately, - in conspicuous places in the TownHouse Mills, and maintain for a period of at least sixty consecu-tive days, notice to its employees, stating that: (1) RespondentsBurlingtonMillsHosiery Company and Town House HosieryMills, Inc., will not engage in any of the acts or practices setforth in Paragraph 1, (a), (b) and (c) of this Order; (2) that'they will take the affirmative action ordered in Paragraph 2, (a)and (b) of this Order; (3) Respondents' employees are free tobecome or remain members of the American Federation ofHosieryWorkers, C. I. 0., and that the Respondents will notdiscriminate against any employee because of membership oractivity in that organization.(c)Notify the Regional Director for the Fifth Region ofthe -Board in writing, within ten days from the date of thisOrder, what steps the said Respondents have taken to complyherewith. :AND ITIS FURTHER ORDEREDthat the Complaint, insofar as italleges that the Respondents have discriminated in regard to thehire and tenure of employment of Murphy White, be, and herebyis, dismissed.IXIt is further agreed that if the Respondents Burlington MillsHosiery Company and Town House Hosiery Mills, Inc., fail tocomply with the terms of this Stipulation, and the ConsentOrder above set forth, the Board may upon ten days' notice to BURLINGTON MILLS HOSIERY COMPANY137the Respondents Burlington Mills Hosiery Company and TownHouse Hosiery Mills, Inc., make application to the UnitedStates Circuit Court of Appeals for the Fourth Circuit for theentry of a decree enforcing the said Consent Order.The Re-spondents Burlington Mills Hosiery Company and Town HouseHosiery Mills, Inc., hereby waive all rights to contest the entryof the decree, except upon the question of compliance with theterms of the consent order.XThat the execution of this Stipulation shall conclude all pro-ceedings before the Board in the above-entitled case, and it isexpressly understood and agreed that this Stipulation and theOrder provided for therein, shall be a complete and final dis-position of all the issues raised by the charges and complaint inthis proceeding, and that no other or further procedure, orderor decree, other than those provided for herein, shall be insti-tuted or made with respect to the subject matters contained inthe charges and complaint herein against any of the parties tothis Stipulation.XIIt is expressly understood by the parties hereto, that thisStipulation does not constitute an admission by the Respondents,of any of the allegations of the commission of an unfair laborpractice or practices, as contained in the charges or the com-plaint herein, and the said Respondents expressly deny thatthey have violated in any manner the National Labor RelationsAct as alleged in the charges and complaint herein.XIIThat the entire agreement is contained within the terms ofthis Stipulation and, that there is no verbal agreement of anykind which varies, alters, or adds to this Stipulation.XIIIThat this Stipulation is subject to the approval of the Boardand shall become effective immediately upon the granting ofsuch approval.On February 11, 1942, the Board issued its order approving theabove stipulation making it a part of the record in the case and pur-suant to Article II, Section 36, of National Labor Relations Board 138 'DECISIONS OF NATIONALLABOR RELATIONS BOARDRules and Regulations-Series 2, as amended,transferring the pro-ceeding to the Board for the purpose of entering a Decision andOrder pursuant to the provisions of the stipulation.Upon the basis of the above stipulation,and the entire record inthe case, the Board makes the following:FINDINGS OF FACTTHE BUSINESS OF THE RESPONDENTSBurlington Mills Hosiery Company is a partnership composed ofthe following companies :Royal Oak Hosiery Mills, Inc., Marion,Virginia ;Town House Hosiery Mills, Inc., Chilhowie,Virginia;Salem Full Fashioned Hosiery Mills, Inc., Salem, Virginia;Grayson Full Fashioned Hosiery Mills, Inc., Independence,Virginia ;Randleman Full Fashioned Hosiery Mills. Inc., Randleman,N. C.;Wadesboro Full Fashioned Hosiery Mills, Inc., Wadesboro,N. C.,having its principal office and place of business in Greensboro, NorthCarolina, and is engaged in the manufacture,sale,and distribu-tion of full fashioned hosiery.Town House Hosiery Mills, Inc., is aVirginia corporation having its principal office and place of businessin Chilhowie,Virginia.Respondents are engaged,in the State ofVirginia,in the manufacture of ladies'full fashioned hosiery.Re-spondents purchase annually raw materials valued at $100,000,mostor all of which are shipped from points outside the State of Virginia.Respondents manufacture finished products in excess of $200,000 an-nually, of which more than 50 percent are shipped to points outsideof the State of Virginia.The respondents admit, for the purposes of this proceeding, thatthey are engaged in commerce within the meaning of the Act.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation',and theentire record in the case,and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Burlington Mills Hosiery Company-and TownHouse Hosiery Mills, Inc., their respective officers, agents,successors,and assigns : BURLINGTON MILLS HOSIERY COMPANY1391.Shall not :(a) In any manner interfere with, restrain or coerce its employeesin the exercise of the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through repre-sentatives of their own choosing and' to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection,as guaranteedin Section 7 of the Act;(b)Urge, persuade or warn its employees, or any of them, at theTown House Mills, to refrain from becoming or remaining membersof the American Federation of Hosiery Workers, C. 1. 0., or anyother labor organizations of its employees;(c)Discourage membership in the American Federation of HosieryWorkers, or any other labor organizations of its employees, by dis-charging or refusing to reinstate any of its employees, or in anyothermanner discriminating in regard to their hire or tenure ofemployment or terms or conditions of their employment.2.Shall take the following affirmative action to effectuate the poli-cies of the National Labor Relations Act :(a)Offer to Hattie Daniels immediate and full reinstatement tothe same position which she held immediately prior to May 5, 1941,without prejudice to her seniority or other rights and privileges;(b)Post immediately, -in conspicuous places in the Town HouseMills, and maintain for a period of at least sixty consecutive days,notice to its employees, stating that : (1) Respondents BurlingtonMillsHosiery Company and Town House Hosiery Mills, Inc., willnot engage in any of the acts or practices set forth in Paragraph 1,(a), (b), and (c) of this Order; (2) that they will take the affirma-tive action ordered in Paragraph 2, (a) and (b) of this Order;(3)Respondents' employees are free to become or remain membersof the American Federation of Hosiery Workers, C. I. 0., and thatthe Respondents will not discriminate against any employeebecauseof membership or activity in that organization ;(c)Notify the Regional Director for the Fifth Region of theBoard in writing, within ten days from the date of this Order, whatsteps the said Respondents have taken to comply herewith,AND IT Is FURTHERORDERED thatthe Complaint, insofar as it allegesthat the Respondents have discriminated in regard to the hire andtenure of employment of Murphy White, be, and hereby is, dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.